SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 CURRENT REPORT Date of Report: March 31, 2011 Nerium Biotechnology, Inc. (Exact name of registrant as specified in its charter) 11467 Huebner Road, Suite 175, Houston, Texas 78230 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (630) 887-2388 Canada 000-54051 14-1987900 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-Fx Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes
